Exhibit 10.12 CONSULTING AGREEMENT This CONSULTING AGREEMENT (the “Consulting Agreement”) is made and entered into on December , 2012, by and between Joseph A. Ioia, a New Jersey resident with a business address of 229 Arlington Avenue, Staten Island, New York 10303 (“Ioia” or the “Consultant”)and GlyEco, Inc., a Nevada corporation, with its principal place of business located at 4802 East Ray Road, #23-196, Phoenix, Arizona 85044 (the “Company” or “GlyEco”) (Ioia and Glyeco individually being a “Party” and together being the “Parties”). 1.
